Citation Nr: 0211294	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  96-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for sarcoidosis, 
including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for skin tumors, 
including as secondary to Agent Orange exposure.  

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period from 
February 23, 1993, to February 6, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1998, the issues listed on the first page of this 
decision were considered by the Board.  In addition, the 
issues of entitlement to service connection for hiatal hernia 
and for a cervical disability based upon aggravation were 
also on appeal.  The Board found that entitlement to service 
connection for these disabilities was not warranted.  
Furthermore, the Board noted in the introduction to the April 
1998 decision that service connection for PTSD with a 50 
percent evaluation had been granted by a March 1997 rating 
decision.  This issue had been ready for appeal to the Board, 
but the Board stated that it considered the March 1997 
decision to be a complete grant of the veteran's claim.  
Therefore, it did not address any matters pertaining to the 
veteran's PTSD claim.  

The veteran appealed the April 1998 decision of the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2000, the Court issued a decision that 
affirmed part of the April 1998 decision, reversed part, and 
remanded four matters for further development and 
readjudication.  The denials of service connection for a 
hiatal hernia and a cervical disability were affirmed.  The 
issues of entitlement to service connection for ulcerative 
colitis, sarcoidosis, and skin tumors were remanded to the 
Board in order to inform the veteran of the evidence that was 
required to complete his claims, and make them well grounded.  
In this regard, it was noted that VA may have had notice of 
evidence pertaining to his claims, and that there was a duty 
to assist the veteran in obtaining this evidence.  Finally, 
the Court found that matters arising from the veteran's PTSD 
claim should have been considered by the Board; specifically, 
entitlement to an effective date for service connection prior 
to November 7, 1996, and entitlement to an evaluation in 
excess of 50 percent.  These issues were also remanded for 
consideration.  In turn, the Board remanded these five issues 
to the RO in August 2000 for appropriate development and 
consideration.  

Subsequent to the August 2000 remand of the Board, the RO 
established an effective date of February 23, 1993, for the 
veteran's service connected PTSD.  A 100 percent evaluation 
was also established, effective from February 7, 1997.  An 
October 2001 rating decision informed the veteran that the 
increase to 100 percent resolved his appeal on the issue of 
the evaluation of his PTSD.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, 
although the veteran has been granted the earlier effective 
date that he sought, and has been granted a 100 percent 
evaluation for his PTSD, the 100 percent evaluation was not 
effective from the date of the initial grant of service 
connection.  Therefore, the issue of the evaluation of the 
veteran's PTSD remains on appeal, and the Board must consider 
the evaluation of this disability from February 23, 1993, to 
February 6, 1997.  





FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
ulcerative colitis; there is no post service evidence of 
ulcerative colitis until several years after discharge, and 
there is no medical opinion that relates the veteran's 
current ulcerative colitis to either active service or to 
Agent Orange exposure. 

2.  The service medical records and the medical records for 
the first year following discharge from active service are 
negative for evidence of sarcoidosis; there is no medical 
opinion that relates the veterans' current sarcoidosis to 
either active service or to Agent Orange exposure. 

3.  The service medical records are negative for evidence of 
skin tumors; there is no post service evidence of skin tumors 
until more than one year after discharge, and there is no 
medical opinion that relates the veteran's current skin 
tumors to either active service or to Agent Orange exposure. 

4.  The veteran's PTSD was productive of total occupational 
impairment from June 20, 1996.  

5.  The veteran's PTSD was productive of no more than 
considerable occupational and social impairment from February 
23, 1993, to June 19, 1996.  


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in active service, 
nor may it be presumed to have been incurred due to Agent 
Orange exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001); Pub. L. No. 107-103, 115 Stat. 976 (2001). 

2.  Sarcoidosis was not incurred in active service, and may 
not be presumed to have been incurred due to active service 
or to Agent Orange exposure during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001); Pub. L. No. 107-103, 115 
Stat. 976 (2001). 

3.  Skin tumors were not incurred in active service, nor may 
they be presumed to have been incurred due to Agent Orange 
exposure in service.  38 U.S.C.A. §§  1110, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001); Pub. L. 
No. 107-103, 115 Stat. 976 (2001). 

4.  The criteria for entitlement to a 100 percent evaluation 
for PTSD from June 20, 1996, have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132, 
Code 9411 (1996).  

5.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD for the period from February 23, 1993, 
to June 19, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132, Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a service 
connection for ulcerative colitis, sarcoidosis, and skin 
tumors.  He notes that these disabilities were all first 
diagnosed within a few years of his discharge from active 
service.  The veteran believes that he was exposed to 
sarcoidosis in the jungles of Vietnam.  He further argues 
that exposure to Agent Orange may have caused his 
disabilities.  In addition, the veteran notes that he was 
treated for a bowel problem during active service, and he 
argues that this was an early manifestation of his ulcerative 
colitis.  Finally, the veteran contends that his PTSD was 
more severe from 1993 to 1997 than is reflected by the 50 
percent evaluation that was in effect during that time.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with Statements of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claims, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claims, which also indicated what evidence 
was needed to prevail.  The veteran had been contacted on 
numerous occasions, and asked to assist in obtaining 
evidence.  In addition, VA has obtained all VA and private 
medical records that have been identified by the veteran, and 
has afforded him examinations in conjunction with his claim.  
Finally, the veteran was notified of the changes contained in 
the VCAA in a January 2002 letter, which again informed him 
of the type of evidence required to prevail in his claim, and 
further informed him of the VA duty to assist, and what his 
own responsibilities are for obtaining evidence.  The RO has 
considered the veteran's appeal subsequent to the January 
2002 letter.  The Board must conclude that the duties to 
notify and assist have been completed.  Therefore, the Board 
finds that a remand would serve no useful purpose for this 
issue.  See Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any "error" 
to the veteran resulting from this decision does not affect 
the merits of his claim or substantive rights, for the 
reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If sarcoidosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of sarcoidosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

The veteran's DD 214 establishes that he served in Vietnam 
from November 1968 to August 1969.  Therefore, he is presumed 
to have been exposed to Agent Orange.  

Ulcerative Colitis

A review of the service medical records shows that he was 
treated for constipation and an impaction in May 1969.  The 
impaction was broken up, and the veteran had a good bowel 
movement.  The remainder of the service medical records are 
negative for complaints or findings concerning digestive 
system.  The April 1970 examination conducted prior to 
discharge was negative for pertinent findings, and the Report 
of Medical History obtained at that time was also negative 
for problems concerning the digestive system.  The veteran 
signed a statement in June 1970 indicating that there had 
been no changes since his April 1970 examination.  

The initial post service evidence of a gastrointestinal 
disability is contained in private medical records dated July 
1975.  These show that the veteran was seen for right upper 
quadrant pain.  He had experienced some vomiting with this 
pain, but no other gastrointestinal symptoms.  On 
examination, there was tenderness of the epigastric region.  
An upper gastrointestinal examination was normal, and there 
was no diagnosis of a gastrointestinal disability.  

VA hospital records from February 1988 show that the veteran 
was admitted for treatment of ulcerative proctosigmoiditis.  
He was noted to have a history of colitis.  He complained of 
intermittent diarrhea, blood stools, mucus, and questionable 
pus since 1972.  

Private medical records from April 1994 state that the 
veteran reported a 17 year history of colitis. 

VA hospital records show that the veteran underwent a 
colonoscopy in April 1994.  The record shows that segments of 
the veteran's colon were forwarded to a VA pathology lab in 
April 1994.  He was said to have a 20 year history of 
ulcerative colitis.  The findings included chronic, active 
colitis.  

VA treatment records from May 1999 state that the veteran had 
a 30 year history of what sounded like proctosigmoiditis, and 
not pancolitis.  The examiner did not render a diagnosis 
following an examination.  May 2000 and August 2000 VA 
records from the neurology clinic also state that the veteran 
has a 30 year history of ulcerative colitis.  However, 
December 1999 records from the gastroenterology clinic state 
that ulcerative colitis was diagnosed in 1972.  

The remaining evidence consists of numerous VA and private 
medical records dated from the 1980s until the present.  
These show that the veteran continued to be seen on a regular 
basis for ulcerative colitis.  

The Board finds that entitlement to service connection for 
ulcerative colitis is not warranted.  As for service 
connection on a direct basis, the service medical records 
show that the veteran was treated for constipation and a 
bowel impaction on a single occasion, but are completely 
negative for a diagnosis of ulcerative colitis.  The post 
service medical records show that the veteran was first seen 
for gastrointestinal complaints several years after discharge 
from service.  The Board is aware that the treatment records 
from 1999 and 2000 state that the veteran has a 30 year 
history of ulcerative colitis, and that this would place the 
beginning of this disability within his period of active 
service.  However, this history is clearly based on 
information provided solely by the veteran and is 
contradicted by both the medical records and the history 
cited elsewhere, including other histories provided by the 
veteran.  As the 30 year history from either 1999 or 2000 is 
clearly inaccurate, it cannot be used to relate the veteran's 
current disability to active service.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The veteran has not submitted a 
single medical opinion that relates his ulcerative colitis to 
active service.  

As for service connection due to Agent Orange exposure, the 
Board notes that ulcerative colitis is not a disability that 
can be presumed to be related to such exposure.  Furthermore, 
there is no medical opinion that relates the veteran's 
ulcerative colitis to Agent Orange exposure.  The Board notes 
the veteran's sincere belief that he has developed this 
disability as a result of exposure to Agent Orange, but he is 
not a doctor, and is not competent to render that opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
there is no evidence in service of ulcerative colitis, no 
post service evidence of ulcerative colitis until several 
years after discharge, and no medical opinion that relates 
the veteran's ulcerative colitis to active service, 
entitlement to service connection for this disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.307, 
3.309. 

Sarcoidosis

The service medical records are negative for complaints or 
findings concerning the respiratory system.  The April 1970 
examination conducted prior to discharge was negative for 
pertinent findings, and the Report of Medical History 
obtained at that time was also negative for problems 
concerning the respiratory system.  The veteran signed a 
statement in June 1970 indicating that there had been no 
changes since his April 1970 examination.  

The post service medical records show that the veteran was 
treated for a spontaneous left pneumothorax at a private 
facility in October 1972.  The etiology of this disability 
was not noted.  

Private medical records from November 1973 show that the 
veteran was admitted with cough and a dull pain in the chest 
wall.  After hospitalization, examination, and a right 
scalene node biopsy, the impression was sarcoidosis.  

A private psychiatric/psychological report notes that the 
veteran was first diagnosed with sarcoidosis in 1972 or 1973.  
He had obtained this in Vietnam in October 1969.  The report 
added that this disease was said to be a fungus, which some 
doctors said was tropical.  The printed portion of the 
examination report states that the history was to be obtained 
from the patient and/or other sources.

Private medical records from June 1994 state that the veteran 
was diagnosed by a supraclavicular node biopsy in 1971 as 
having sarcoidosis.  

The remaining evidence includes VA and private medical 
records from the 1970s to the present.  These records show 
that the veteran continued to be treated on occasion for 
sarcoidosis.  

The Board finds that entitlement to service connection for 
sarcoidosis is not warranted.  The service medical records 
are completely negative for this disability.  The veteran was 
first found to have sarcoidosis in November 1973, which is 
more than three years after his discharge from service, and 
more than two years after the end of the one year presumptive 
period.  Even if the Board were to assume that sarcoidosis 
was present at or the cause of the October 1972 pneumothorax, 
this was still well after both discharge and the end of the 
one year presumptive period.  However, the Board notes that 
in spite of receiving treatment for his respiratory system at 
that time, a diagnosis of sarcoidosis was not made.  The 
March 1994 psychiatric report states that sarcoidosis was 
contracted in 1969 in Vietnam, and the June 1994 private 
medical records state that a node biopsy conducted in 1971 
found the veteran to have sarcoidosis.  However, the March 
1994 report also states that the history was to be obtained 
from the patient, and the history obtained from the veteran 
at that time is not corroborated by the contemporaneous 
medical records.  The June 1994 history is also apparently 
from the veteran, and is inaccurate.  It states that the 
biopsy which found sarcoidosis was conducted in 1971, but the 
contemporaneous records show the biopsy was not conducted 
until November 1973.  The remainder of the evidence is 
negative for a competent medical opinion that relates the 
veteran's current sarcoidosis to active service.  The veteran 
testified in September 1994 that he was first diagnosed with 
this disability in 1972 or 1973.  The Board notes that the 
veteran has testified that the doctor who initially diagnosed 
his sarcoidosis told him that this disability can result from 
exposure to the jungle, but the medical records pertaining to 
this period do not contain such a statement.  Furthermore, 
sarcoidosis is not a disease that can be presumed to have 
developed as a result of exposure to Agent Orange, and there 
is no medical opinion that relates the veteran's sarcoidosis 
to Agent Orange.  The Board notes the veteran's sincere 
belief that he has developed this disability as a result of 
exposure to Agent Orange or his experiences in the jungle, 
but he is not a doctor, and is not competent to render that 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as there is no evidence of sarcoidosis either 
during service or the one year presumptive period following 
discharge from service, as there is no competent medical 
opinion that relates the veteran's sarcoidosis to active 
service, and as there is no competent medical opinion that 
relates the veteran's sarcoidosis to exposure to Agent 
Orange, entitlement to service connection is not warranted.  
38 U.S.C.A. §§  1110, 5107(b); 38 C.F.R. §§ 3.307, 3.309.  

Skin Tumors

The service medical records are negative for complaints or 
findings concerning the skin.  The April 1970 examination 
conducted prior to discharge was negative for pertinent 
findings, and the Report of Medical History obtained at that 
time was also negative for problems concerning the skin.  The 
veteran signed a statement in June 1970 indicating that there 
had been no changes since his April 1970 examination.  

The initial post service evidence of skin tumors is contained 
in March 1972 private treatment records.  These records note 
that the veteran had a lipoma of the left eyebrow.  

November 1973 private treatment records pertaining to the 
veteran's sarcoidosis show that the veteran was found to have 
multiple subcutaneous lumps.  The veteran reported that 
several years ago he had developed a small lump in his chest 
which progressed in size, and developed in other areas such 
as the groin, buttocks, back, and thigh.  The impressions 
included rule out lymphoma.  Additional November 1973 records 
contain a diagnosis of lipomatosis, all over the body, 
subcutaneous.  

July 1975 private records show that the veteran had 
subcutaneous nodules in the abdomen, left eyebrow, right side 
of his chest, groin, and buttocks, which were thought to be 
lipomas.  

The veteran underwent a VA examination of the skin in 
September 1993.  He gave a history of first noting tumors in 
his skin in 1973.  The tumors were growing, but were not 
uncomfortable.  The veteran also complained of acne.  On 
examination, the veteran did not have any significant acne.  
There were 50 soft tumors measuring between one and three 
inches on his trunk, with 10 more on the upper extremities, 
and 22 on the lower extremities.  The lesions were soft and 
well defined, even though they were located subcutaneously.  
The diagnosis stated that in the absence of a pathology 
report, the clinical examination was strongly suggestive of 
lipomatosis, which was a syndrome of multiple benign fatty 
tumors.  An addendum notes that VA treatment records were 
reviewed, and that there were diagnoses of multiple lipomas.  
The examiner's diagnosis was lipomatosis, generalized.  

VA treatment records from September 1994 show that the 
veteran had a lesion removed from his left arm.  A pathology 
report stated that the pathologic interpretation was 
lipomata, benign, left arm.  

VA treatment records from June 1998 state that the veteran 
has multiple lipomas.  The assessment included lipomatosis, 
consider possible association with Gardner's syndrome.  

The remainder of the evidence includes VA and private 
treatment records and hospital reports dating from the 1970s 
to the present.  These records consistently show the presence 
of lipomas.  

The Board finds that the evidence does not establish 
entitlement to service connection for skin tumors.  As for 
service connection on a direct basis, the service medical 
records are negative for this disability.  Lipomas were first 
noted in March 1972, approximately 21 months after the 
veteran's discharge from service.  The Board notes that in 
November 1973, the veteran gave a history of having noticed 
the first lipoma several years earlier.  However, the 
veteran's April 1970 discharge examination states that the 
veteran's skin was normal, and the veteran did not report a 
history of skin problems at that time.  The only medical 
opinion to comment on the etiology of this disability is the 
June 1998 VA treatment record which opines that it is 
possibly related to Gardner's syndrome.  There is no 
competent medical opinion that relates the veteran's lipoma 
to active service.  As for service connection due to Agent 
Orange exposure, lipomas and lipomatosis are not listed as 
disabilities presumed to be associated with such exposure.  
There is no evidence that any competent medical opinion has 
related the veteran's lipomas to Agent Orange exposure.  The 
Board notes the veteran's sincere belief that he has 
developed this disability as a result of exposure to Agent 
Orange, but he is not a doctor, and is not competent to 
render that opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, as there is no evidence in service of a 
skin disability manifested by tumors, no post service 
evidence of skin tumors until nearly two years after 
discharge, and no medical opinion that relates the veteran's 
skin tumors to active service or Agent Orange exposure, 
entitlement to service connection for this disability is not 
warranted.  38 U.S.C.A. §§  1110, 5107(b); 
38 C.F.R. §§ 3.307, 3.309.  

II. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

During the course of the veteran's appeal, VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (1997).  These regulations became effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has 
considered both the new and old regulations.  Therefore, the 
Board will review the veteran's claim under the regulations 
in effect both before and after November 7, 1996.  However, 
the new regulations may not be applied to the veteran's claim 
prior to the effective date of November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
38 C.F.R. § 4.132, Code 9411 (1996).  

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

The record shows that the veteran's initial claim for service 
connection for PTSD was received on February 23, 1993, and 
that service connection with a 50 percent evaluation has been 
established from that date.  The record further indicates 
that a 100 percent evaluation was assigned for PTSD from 
February 7, 1997.  Therefore, the relevant evidence in the 
evaluation of the veteran's disability will be that concerned 
with the period from February 23, 1993, to February 6, 1997.  

VA psychiatric treatment records from December 1993 show that 
the veteran reported some distress about his temper, slight 
depressive symptoms, and social isolation.  The provisional 
diagnosis was depression versus somatization.  

The evidence includes the report of a VA psychiatric 
examination conducted in January 1994.  The veteran had been 
married since 1971.  He had not worked regularly since 1971 
due to sarcoidosis, and he had quit for good in January 1993.  
His sleep was okay.  The veteran occasionally attended 
church.  His affect was appropriate and depressed.  He was 
not suicidal.  His memory was appropriate.  He admitted to 
feelings of guilt, hopelessness, and worthlessness.  The 
diagnoses included dysthymic reaction.  The level of 
disability was said to be moderate to severe. 

VA treatment records dated January 1994 to November 1994 show 
that the veteran was followed on a regular basis.  In January 
1994, the veteran stated he slept seven to eight hours a 
night, his appetite was good, and he denied problems with 
alcohol and drug use.  He was dressed appropriately, had good 
eye contact, and was pleasant and cooperative.  He was not 
suicidal or homicidal.  The assessment was anxiety.  February 
1994 records state that he had worked steadily until 1992, at 
which time he lost his job.  His symptoms were similar to 
those noted in January 1994.  The provisional diagnosis was 
PTSD.  August 1994 records include a diagnosis of depression.  
Additional August 1994 records state that he slept from three 
to four, or six hours each night.  He also experienced a 
recurring dream about Vietnam.  The remaining records from 
this period show that the veteran was counseled on a regular 
basis for alcohol dependence.  

VA treatment records from January 1995 to December 1995 show 
that the veteran continued to be followed for PTSD, 
depression, and alcohol use.  January 1995 records state that 
the veteran had been doing well until a month ago.  He 
currently reported intrusive thoughts about Vietnam, a 
depressed mood, occasional nightmares, hypervigilance, and 
anxiety.  His sleep was disturbed due to nightmares.  March 
1995 records show that he was sleeping well, had a good 
appetite, and did not feel as depressed as before.  He also 
reported a significant decrease in irritability, and his 
hypervigilance was under control.  The veteran's affect was 
much calmer, and his mood was considerably less depressed.  
He did not have any active suicidal or homicidal ideations, 
and there were no hallucinations or delusions.  The veteran 
had adequate judgment and improved insight.  The assessment 
was PTSD, chronic, and moderate, and dysthymia under control.  
However, May 1995 records state that his PTSD symptoms had 
been exacerbated by the Oklahoma City bombing, although the 
individual symptoms remained similar to those noted in March 
1995.  

The veteran was afforded a VA PTSD examination in August 
1995.  He said that his symptoms had been improving.  He 
experienced flashbacks on occasion, but these were fewer due 
to treatment.  The veteran reported that loud noises 
disturbed him, and that he had some problems concentrating.  
His orientation appeared vague.  The diagnoses included 
dysthymia, intermittent, rule out a motivational syndrome.  
The examiner opined that the finding of PTSD was incomplete.  
The veteran's GAF score was 70.  

VA treatment records from September 1995 include a diagnosis 
of PTSD, chronic, mild.  His nightmares were under control, 
and he no longer experienced flashbacks.  He still had some 
intrusive thoughts.  He continued to be followed on a regular 
basis through 1995.  

VA treatment records for 1996 show that the veteran continued 
to be seen on a regular basis for treatment of his PTSD.  
February 1996 records note that the veteran had been 
depressed, and his anger component was sometimes out of 
control.  He was only sleeping one or two hours each night.  
He had good eye contact, and was pleasant and cooperative.  
His affect was depressed, but he was neither suicidal or 
homicidal.  In March 1996, the veteran noted that he had not 
had a drink in over a year.  He slept about four hours each 
night.  The remainder of his symptoms were similar to before, 
although he said he was learning to control his temper 
somewhat.  Records from May 1996 and June 1996 show that the 
veteran continued to exhibit PTSD symptoms, including 
flashbacks and nightmares.  

A June 20, 1996, letter from the veteran's VA psychiatrist 
states that the veteran has a long standing history of 
psychoneurotic symptoms.  He was followed by the VA mental 
health clinic on a regular basis.  Based on their evaluation 
and follow up, the diagnoses included PTSD, chronic with 
delayed onset; dysthymic disorder, late onset; and alcohol 
dependence in full remission.  The veteran's score on the 
Global Assessment of Functioning scale was 50.  The opinion 
of the doctor was that the veteran's PTSD symptomatology did 
not allow him to establish or maintain effective 
relationships with people, and that this led to severe 
industrial impairment.  

The Board finds that entitlement to a 100 percent evaluation 
for PTSD from June 20, 1996, is warranted under the rating 
code in effect prior to November 1996.  The June 20, 1996, 
letter from the veteran's VA psychiatrist states that the 
veteran was unable to establish effective relationships with 
people, and that this led to severe industrial impairment.  
However, the Board notes that the psychiatrist also assigned 
the veteran a GAF score of 50.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 41-50 indicates serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning, such as an inability to keep a job.  
(Ibid.).  Therefore, in this case the Board believes that the 
veteran's industrial impairment was not only severe, but were 
totally incapacitating, which warrants a 100 percent 
evaluation.  The effective date of the 100 percent evaluation 
is the June 20, 1996, date of the letter, which is the 
earliest evidence of total incapacitation due to PTSD.  
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 3.400(o)(2) 
(2001).  

However, the Board is unable to find that an evaluation in 
excess of 50 percent was warranted prior to June 20, 1996.  
The records from 1993 and 1994 show relatively little 
symptomatology, and do not even contain a consistent 
diagnosis of PTSD.  He generally slept well, ate well, and 
had few symptoms.  His symptoms increased in 1995, but an 
August 1995 VA examination found that he had a GAF score of 
70.  A score of 61 to 70 represents some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  (Ibid.).  
His symptoms continued to increase in 1996, and there were 
periods in which his sleep was disturbed.  He had depression, 
and periods in which he found it difficult to control his 
anger.  He also experienced some flashbacks and nightmares.  
However, the Board finds that at no time during the period 
from February 1993 to June 1996 did the veteran's 
symptomatology result in greater than considerable social and 
industrial impairment, which warrants continuation of the 50 
percent evaluation then in effect.  38 C.F.R. § 4.132, Code 
9411 (1996).  


ORDER

Entitlement to service connection for ulcerative colitis, 
including as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for sarcoidosis, including 
as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for skin tumors, including 
as secondary to Agent Orange exposure, is denied. 

Entitlement to a 100 percent evaluation for PTSD from June 
20, 1996, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period from February 23, 1993, to June 19, 1996, is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

